Cassoday, J.
To make a voluntary assignment for the benefit of, or in trust for, creditors, valid as against the creditors of the person making the same, it is essential that all the requirements of the statutes should be substantially •complied with. Secs. 1694-1696, R. S. Such several requirements have frequently been pointed out by this court. Fuhrman v. Jones, 68 Wis. 497; Clark v. Lamoreux, 70 Wis. 508; Hanson v. Punn, 76 Wis. 455. Among the things thus specifically required by the statutes is that the officer tak*404ing the bond of the assignee with, two or more sufficient sureties, shall he satisfied, as therein prescribed, “ that the property of such sureties, being within this state, is worth in the aggregate the sum specified therein.” Sec. 1694, R. S. Such bond and a copy of the assignment, executed in the manner prescribed, must be immediately filed by the officer taking the same, in the office of the clerk, and there kept by such clerk in his office, subject at all times to the inspection of all parties interested. Sec. 1695, R. S.; Fuhrman v. Jones, 68 Wis. 501. Such requirements are so many conditions precedent to the assignee’s right to the property assigned as against the creditors of the assignor. Ibid. The fact that such completed bond and copy of the assignment are to be kept by such clerk, subject at all times to the inspection of all parties interested, very clearly indicates that no part of such requirements can be left to the mere memory of such officer, or rest in parol. Here the approval of the bond by the officer taking the same was not indorsed until more than a day after the service of the garnishee process. If the matter of such approval could rest in parol for a day, then it could for a month, or be dispensed with altogether. But such is not the policy of the statutes. This is fully pointed out in the opinions of this court in the cases cited, and no repetition is here necessary. In Lindsay v. Guy, 57 Wis. 200, relied upon by the learned counsel for the respondent, a certificate of such satisfaction of the officer was in fact indorsed before the commencement of the creditor’s action. "We must hold that the assignment was incomplete, and vested no title or right in the assignee to the property assigned as against the plaintiff as a creditor of the assignor, at the time the garnishee process was served.
By the Court.— The judgment of the circuit court is reversed', and the ■ cause is remanded with direction to enter judgment in favor of the plaintiff and against the garnishee in accordance with this opinion.